 

Exhibit 10.34

 

 

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

 

This Amendment No.1 (the "Amendment") dated November 17, 2014, to that certain
Employment Agreement (the "Agreement"), dated September 6, 2013, between The
Grilled Cheese Truck, Inc. (the “Company”) and Peter Goldstein (“Goldstein”).

 

By mutual agreement of the parties, the Company and Goldstein hereby agree to
amend the Agreement, effective on the date hereof, as follows:

 

1.           Section 1(a) Engagement and Responsibilities is amended in its
entirety as follows:

 

“(a) Upon the terms and subject to the conditions set forth in this Agreement,
the Company hereby employs Goldstein as President, Interim Chief Financial
Officer and/or Treasurer and Secretary of the Company. Goldstein hereby accepts
such employment. Goldstein shall have such title or titles as the Board may from
time to time determine. Goldstein may also be elected as a Director at no
additional consideration unless specifically provided for by the Board.”

 

2.           Section 2, Definitions, “For Cause”, part a) is hereby amended and
replaced with the following:

 

““For Cause” shall mean, in the context of a basis for termination of
Goldstein’s employment with the Company, that:

 

a)Goldstein breaches any obligation, duty or agreement under this Agreement,
which breach is not cured or corrected within 15 days of written notice thereof
from the Company (except for breach of Section 1(c) of this Agreement, which
cannot be cured and for which the Company need not give any opportunity to
cure); or”

 

3.           Section 2, Definitions, “Term”, is hereby amended and replaced with
the following:

 

““Term” shall mean the period commencing on the Effective Date and ending upon
termination of this Agreement in accordance with Section 4 of this Agreement.”

 

4.           Section 3(h)(iii) Additional Consideration of the Agreement is
amended in its entirety as follows:

 

“(h) Additional Consideration.

 

(iii)         Completion of Financing. In the event the Company completes a
private placement offering commencing in May 2013, to which the Company raises
an aggregate minimum of $5,000,000 in net proceeds, then Goldstein shall receive
a cash payment of $100,000.”

 

5.           The Agreement is hereby amended to include a new Section 3(i)
Success Fee in its entirety as follows:

 

“(i) Success Fees. The Company will pay Goldstein a Success Fee, as described
below, when the Company closes on a acquisition, merger, joint venture or any
other similar transaction or relationship, directly or indirectly, involving the
Company (a “M&A Transaction”) during the Term of this Agreement or during the
twenty-four month period after the termination of this Agreement:

 

 

 

 

For each buy side M&A Transaction, the Company will pay Goldstein a bonus,
payable in cash or common stock, for any M&A transaction for which was
introduced by Robbie Lee and/or Peter Goldstein, a fee for the extraordinary
time required to be the lead representatives for each M&A transaction, in the
same form of consideration paid by the Company equal to the following schedule
of the Total Consideration (as defined below) with respect to such M&A
Transaction:

 

·2.5% of the first $5,000,000 of Total Consideration, or any part;

·plus, 2% of the second $5,000,000 of Total Consideration, or any part;

·plus, 1.5% of the third $5,000,000 of Total Consideration, or any part;

·plus, 1% of the next $5,000,000 of Total Consideration, or any part;

·plus, 0.5% of the balance of the Total Consideration.

 

For purposes of this Agreement, Total Consideration shall mean the total value
of all cash, securities, or other property paid directly or indirectly, by the
Company or its owners (at closing or in the future) in connection with such M&A
Transaction, including (without limitation) in respect of (i) the assumption (by
contract, operation of law or otherwise) of any indebtedness not in the ordinary
course of business or (ii) consulting, non-compete or similar agreements paid in
lieu of the purchase consideration.”

 

5.           Section 4(f) of the Agreement is hereby amended in its entirety as
follows:

 

“(f) December 31, 2015; or”

 

6.           No Other Amendments; Governing Law; Counterparts. Except as
specifically set forth in this Amendment, there are no other amendments to the
Agreement and the Agreement shall remain unmodified and in full force and
effect. This Amendment shall be governed by and construed in accordance with the
internal laws of the State of New York. This Amendment may be executed in one or
more counterparts. In the event that any signature is delivered by facsimile
transmission or any other form of electronic delivery, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such signature
page were an original thereof.

 

IN WITNESS WHEREOF, the parties have executed this Amendment to the Agreement as
of the sate first set forth above.

 

 

 

 

 

THE COMPANY:       The Grilled Cheese Truck, Inc.         By:  /s/ Robbie Lee  
Name: Robbie Lee   Title: CEO       EMPLOYEE:       /s/ Peter Goldstein   Peter
Goldstein  

 

 

  



--------------------------------------------------------------------------------

